Citation Nr: 0735378	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  04-43 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a psychiatric disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel







INTRODUCTION

The veteran had active military service from September 1988 
to December 1991.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan.  In that decision, the RO denied the claim for 
service connection for depression. 


FINDING OF FACT

No competent evidence has been presented showing that the 
veteran's psychiatric disorder had its onset during active 
service or is related to any in-service disease or injury.


CONCLUSION OF LAW

A psychiatric disorder was not incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) impose specific notice requirements on VA.  (codified 
in pertinent part at 38 U.S.C.A § 5103, 5103A (West 2002)).  
Specifically, proper VCAA notice must inform the claimant of 
any information that is not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his or her 
possession that pertains to the claim.  38 C.F.R. § 
3.159(b)(1) (2007).  See Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004) (Pelegrini II).   VCAA notice must be 
provided prior to the initial unfavorable adjudication by the 
RO.  Id. at 120.  

With respect to service connection claims, a section 5103(a) 
notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

The veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claim, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir, 2004).  An RO letter dated in August 2003 
informed the veteran of the first three elements required by 
the Pelegrini II Court as stated above, and requested that he 
submit information or evidence in support of his claim, which 
would include that in his possession.  In light of the denial 
of the veteran's claim, no disability rating or effective 
date will be assigned, so there can be no possibility of 
prejudice to the veteran under the holding in 
Dingess/Hartman.  

Regarding the duty to assist, the RO has obtained the 
veteran's private treatment records, as well as his service 
medical records.  In his substantive appeal, the veteran 
reported that his doctor had diagnosed him as having a 
bipolar related to his time in the Army.  However, the 
veteran did not identify this doctor by name or submit a 
release so that VA could obtain records, despite notice 
provided to the veteran of his responsibilities by letter 
dated August 8, 2003.  Records have been obtained from Sudhir 
Lingnurkar, M.D.; however, they reflect no such medical 
opinion.        

No VA examination is necessary to satisfy the duty to assist 
in this case.  Under 38 U.S.C.A. § 5103A(d)(2), VA must 
obtain a medical examination or opinion when such is 
necessary to make a decision on a claim.  Specifically, a VA 
examination is required where the record contains competent 
evidence of a current disability, and indicates that the 
disability or symptoms may be associated with military 
service, but does not contain sufficient evidence for the 
Secretary to make a decision.  Id.  As discussed below, the 
preponderance of the evidence is against a finding of 
recurrent or persistent symptoms of depression since service, 
and there is no competent evidence that the veteran's 
condition either manifested in service or is otherwise 
related to an event in service.  The veteran has not reported 
experiencing continuity of symptomatology since service.  In 
such circumstances, there is no duty to obtain a medical 
examination or opinion.  McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).  The statutory duty of VA to assist veterans 
in developing claims does not include a duty to provide a 
veteran with a medical examination and medical opinion absent 
a showing of a causal connection between his disability and 
his military service.  38 U.S.C.A. § 5103A(a, d); Wells v. 
Principi, 326 F.3d. 1381 (Fed. Cir. 2003).  

The duty to assist has therefore been satisfied and there is 
no reasonable possibility that any further assistance to the 
veteran by VA would be capable of substantiating his claims.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's 
duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


II. Service Connection

Service connection is established where a particular injury 
or disease resulting in disability was incurred in the line 
of duty in active military service or, if pre-existing such 
service, was aggravated during service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303(a) (2007).  In order to 
prevail on the issue of service connection on the merits, 
there must be (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in 
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

A veteran may be granted service connection for any disease 
initially diagnosed after discharge, but only if all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status generally do not constitute 
competent medical evidence.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).

The veteran contends that he has depression, which he 
attributes to his military service.  The issue on this appeal 
is whether the veteran's psychiatric disorder first 
manifested in service or is causally related to an event in 
service.  See 38 C.F.R. 3.303 (2007).

The veteran's service medical records are devoid of any 
indication of a psychiatric disorder or complaints of 
depression.  The only indication of a psychiatric disorder is 
in the veteran's post-service private medical treatment 
records dated from December 2002 to June 2003, in which he 
sought treatment for anger and irritability.  In December 
2002, Sudhir Lingnurkar, M.D. diagnosed the veteran with a 
mood disorder secondary to a substance use disorder and rule 
out major depression.  This was more than 10 years after the 
veteran's separation from service.

In his substantive appeal, the veteran stated that his doctor 
had diagnosed him as having a bipolar disorder and related 
this condition to the veteran's time in the Army.  The 
veteran's assertions about what he was told by a treating 
physician, however, are too remote and attenuated to 
constitute medical evidence that would support his claim.  
See Robinette v. Brown, 8 Vet. App. 69 (1995).  In this 
regard, the Board notes that in December 2002 Dr. Lingnurkar 
diagnosed the veteran with a mood disorder secondary to a 
substance use disorder and rule out major depression; 
however, no indication was made that the mood disorder was 
related the to the veteran's military service.  

The post-service private treatment records are devoid of any 
evidence relating the veteran's current psychiatric disorder 
to military service.  To the contrary, these records point to 
the veteran's use of alcohol and marijuana as the source of 
his mood disorder and emotional outbursts.  The only mention 
of the Army in these records is in March 2003, when the 
doctor reported that the veteran "talked about how he was in 
the army and about his anger outburst."  What is more, the 
veteran stated in his patient intake assessment in December 
2002 that his emotional problems started happening in the 
last four years, after he started using substances more.  He 
has not reported experiencing any continuity of 
symptomatology since service.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status generally do not constitute competent medical 
evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  While the veteran is competent to state that he 
feels angry and irritable, there is no evidence of record 
that he possesses other than a layperson's knowledge of 
medicine.  Only someone with demonstrated medical knowledge 
greater than that of a layperson can offer a competent 
medical opinion as to the cause of the veteran's psychiatric 
disorder.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir. 
2007).  Because the veteran has not demonstrated the 
necessary expertise, he is not qualified to provide an 
opinion as to the etiology of his psychiatric disorder.  

The evidence does not show that the veteran was diagnosed 
with a psychosis within one year of his separation from 
service.  Therefore, the presumption for psychoses does not 
apply.  See 38 U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

Without any evidence of a psychiatric disorder in service, or 
any competent evidence of a nexus between the veteran's 
current psychiatric disorder and service, including any event 
therein, the preponderance of the evidence is against his 
service connection claim.  There is no reasonable doubt to 
resolve in the veteran's favor.  Therefore, the claim is 
denied.


ORDER

Service connection for a psychiatric disorder is denied. 

____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


